Citation Nr: 1301509	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as schizophrenia. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1979 and from February 1980 to December 1982.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen a previously denied claim of service connection for paranoid schizophrenia.    

The Board has recharacterized the claim in consideration of 38 C.F.R. § 3.156(c).  That regulation provides, in the context of previously denied claims, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider, not reopen, the claim. 

The service department records contemplated by the regulation include, in pertinent part, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  See Vigil v. Peake, 22 Vet. App. 63 (2008). 

Since the prior final denial of service connection in August 1990, VA has associated with the claims file additional service treatment records which document the facts and circumstances of the Veteran's inpatient treatment at Landstuhl Army Regional Medical Center in 1982.  These service treatment records are qualifying, relevant service department records which require reconsideration of the claim.

The Veteran testified before a Veterans Law Judge (VLJ) at a travel board hearing held at the RO in September 2009.  A transcript has been incorporated into the record.  The VLJ who hear his case has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  In September 2012, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal and was asked whether he desired to have a new Board hearing and if he did not respond, the Board would assume that he did not want another hearing.  See 38 C.F.R. § 20.707.  He did not respond so the Board will now proceed to adjudicate the claim.   

Finally, in May 2012, the Board requested an expert opinion in this matter from the Veterans Health Administration (VHA), and the Veteran has been provided with a copy of the opinion and given the opportunity to provide argument in response thereto.


FINDINGS OF FACT

1.  A personality disorder was noted in service. 

2.  An acute acquired psychiatric disorder, an adjustment disorder, was manifest during service; however, this disorder was found to have resolved post-service.   

3.  The symptoms of schizophrenia or paranoid schizophrenia were not identified until 1988; a psychosis was not manifest within a year of separation. 

4.  The current chronic acquired psychiatric disorder is unrelated to service, and is not superimposed upon the personality disorder noted in service. 


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.9, 4.126, 4.127 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2012).  Personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2012). 

The report of examination for service entry reveals that the Veteran was psychiatrically normal.  Thus, while the presumption of soundness attaches with respect to any acquired psychiatric diagnoses, such presumption does not apply with respect to congenital or developmental defects and/or personality disorders, which "are not diseases or injuries" for VA purposes. 

At the outset, the Board notes that the Veteran did not serve during a period of war.  Moreover, the evidence does not suggest, and he does not contend, that he engaged in combat with the enemy, or that his claimed disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2012). 

In addition, while the Board's discussion below addresses the existence of a personality disorder, such disorders are separate and distinct under VA law from a pre-existing disability.  As set out above, personality disorders are not disabilities for VA purposes, and therefore a discussion of the presumption of soundness and aggravation of a pre-existing disability is not necessary under the facts presented here. 

Service treatment records reflect that there were no complaints by the Veteran or requests for treatment regarding any psychiatric disorder during his first enlistment from 1975 to 1979.  In 1980, he reenlisted into a different service.  Entries dated in August 1982 and September 1982 indicated that he had been directed to the service hospital's psychiatry clinic for evaluation.  

The Veteran was admitted for inpatient psychiatric treatment at Landstuhl Medical Center in late 1982.  He was admitted through the emergency room for a self-inflicted laceration on the hand.  He was referred to another clinic for an EEG test and the reason for the request included his history of explosive behavior with violence against others.  A provisional diagnosis was mixed personality disorder with passive aggressive, schizoid and explosive elements.   

The discharge summary noted he had been seen for the previous four months at the clinic on an outpatient basis for repeated episodes in which he struck out explosively with a loss of control, and no intent, to friends and acquaintances.  The service clinician noted the Veteran's own unit was frightened of him because he was so unpredictable.  When he was hospitalized, he sought the treatment.  

Upon admission, he was cooperative and requested help.  He was oriented, his language and speech were coherent and relevant with no need for nihilistic material directed against him or others.  There were no hallucinations or delusions elicited.  Insight and judgment were essentially appropriate as he tried to seek a solution for his problems.  

The Veteran described his life since reenlisting as being married, yet catching his wife in bed with another man, such that they were now separated, though divorce proceedings were underway.  He and his wife had had a child but at the age of nine months the baby died.  More currently, he was in a relationship with another local woman who also told him she had been pregnant but suffered a miscarriage.  He had been pre-occupied with seeing this baby.  

The service clinician who authored this discharge summary found the Veteran to be cooperative with mild anxiety.  Psychological testing revealed that he was in the normal range at a minimum and most MMPI (Minnesota Multiphasic Personality Inventory) questions, as well as a personal interview by a staff psychologist, found him to be a sensitive, caring person who was concerned about this "uncontrollable thing" he had.  The outpatient impression was that he had an intermittent explosive personality disorder and in addition to that, he was having complicated adjustment problems with his separated wife, the new girlfriend, and his own reaction to the violent episodes.  

Approximately one-month later, the Veteran was discharged from the hospital and soon separated from service.  The Axis I diagnosis was adjustment disorder with mixed emotional features, Axis II assessment was an intermittent explosive disorder, no gross physical disorder was noted for Axis III.  The stressor for the Veteran was family life.   

Post-service, the Veteran was evaluated by Dr. B in January 1984.  Dr. B had previously worked with the Veteran in January and February 1983 for up to 4 hours.  This evaluation was addressed to a private attorney, as the Veteran had been recently arrested for sexual abuse, and focused extensively on his history of sexual experiences.  Dr. B determined the Veteran did not have a diagnosis of pedophilia; however, he had a borderline personality disorder which was characterized by his impulsivity and unpredictability causing damaging acts in the areas of sex and substance abuse.  Dr. B determined the Veteran had a long history of anger and lack of control of anger.  

In the lengthy review of the Veteran's history, the Veteran claimed he had been seeing a psychiatrist in service because of depression (his then wife sought money from him) and then, he was hospitalized for his anger outbursts.  The next psychiatrist he saw was Dr. B himself in January and February 1983 for a temper problem that would occur when he got under stress.  Dr. B indicated he considered the Veteran to have had major depression while in service, based on what the Veteran had related to him.  

The Veteran went on to describe many incidents from grade school onwards in which he would fight and then run away to cool off and then come back.  He described his service as a time when he was over-stressed and wanted to be left alone.  He reported the post-service medication and treatment Dr. B had given him in 1983 had helped him substantially and he was no longer feeling nervous after a few weeks.  He also denied any thinking disorder but admitted feeling confusion and mistrust while in service when he was hospitalized.

Dr. B concluded that the Veteran could be classified as having a borderline personality disorder because of his problems in life and his reaction to these problems which were generally inappropriate and exaggerated.  In his opinion, the Veteran was not mentally ill and he recommended probation and counseling.  

In July 1984, the Veteran underwent a court-ordered evaluation at a state mental hospital.  He had already pled guilty to a charge.  At this hospital, he underwent a seven-day evaluation that included psychological testing, a physical examination, clinical interviews with a staff psychiatrist and social worker and a review of records.  He was described as cooperative and well-oriented.  The hospital clinician found no evidence of either a thought or major affective disorder.  

The evaluation focused extensively, with explicit detail, on the sexual experiences the Veteran claimed to have had and his version of the events for which he had recently pled guilty to sexual abuse in the first degree.  While discussing his history, his period of service was described, which included the "crib death" of his child and the effort he expended to arrange for the funeral, the continued problem of anger outbursts and what were called some discipline transfers.  The hospitalization was for an angry outburst and a suicide attempt.  

This evaluation also referenced the January 1984 evaluation by Dr. B and another physician who had concurred with the diagnosis of a personality disorder in April 1984.  This evaluation concluded by describing the Veteran as a very inadequate and immature person who had been functioning marginally for some time.  He appeared to fit the pattern of a regressed pedophilic offender.  The diagnoses were alcohol abuse, episodic, cannabis abuse, episodic, pedophilia, heterosexual and homosexual, and borderline personality disorder.  

On October 1984, the Veteran underwent a VA psychiatric examination following a claim seeking VA benefits and a Board remand order to obtain the in-service inpatient treatment records.  The VA examiner noted his review of a VA social summary as taken by a VA social worker, his interview of the Veteran, and his review of the claims file, which then contained service treatment records, though the report makes no mention of any review of the discharge summary or of inpatient treatment in service.  Therefore, the Board finds this examination legally inadequate.  

However, the examiner's objective findings noted there were no hallucinations, delusions paranoia, or illusions; nor was there a thought disorder or a suggestion of a thought disorder in the Veteran.  These medical findings are in keeping with the medical findings privately reached in the evaluations already conducted in 1984, a discussed above.  

The Board has discussed these post-service, 1984 evaluations, dated within two years of the Veteran's separation, in detail, because he later reported to clinicians and examiners that he was assessed with schizophrenia in 1983 or 1984, that he heard voices in service, and that he was hospitalized in 1984 for treatment of schizophrenia.  These reports are contradicted by the objective record, and are found to be less credible.  

Post-service, private treatment records begin again in the record in 1988.  In the records of Dr. L and Dr. V is a December 1988 entry where the Veteran reported recently being hospitalized in the state mental hospital for paranoid schizophrenia.  He reported hearing voices that made him angry and want to hurt or abuse others.  This entry also noted the previous hospitalization of the Veteran at the state mental hospital for pedophilia.  

An incomplete private evaluation dated in December 1988 and signed by Dr. G was included in the medical evidence for the Veteran's Social Security benefits application.  Dr. G diagnosed schizophrenia, paranoid, chronic with acute exacerbation, stable type, and pedophilia, opposite sex, non-exclusive type.  The Axis II assessment was antisocial personality disorder.  

This private evaluation was accompanied by the Veteran's December 1988 application, bearing his signature, for Social Security benefits.  The Board find this objective evidence significant, in that it renders the Veteran's later (October 2005) statement that he applied for SSD (social security disability) six months out of service for schizophrenia and was approved in 1984 less credible.  
 
A June 1990 report from the state mental hospital noted his report of hearing voices for 3 years.  The Axis I diagnosis was atypical psychosis and paranoid "schiz" by history.  The final diagnosis included the Axis II assessment of a personality disorder, NOS.  

A January 1990 letter from a private clinic noted the Veteran sought treatment there since January 1989 and he initially presented himself with a chief complaint of hearing voices.  His then-current psychiatric diagnosis was schizophrenia, atypical, characterized by hallucinations, but very little in the way of delusional formation.  He had further private treatment in the 1990's for his schizophrenia.  

VA treatment records begin in February 2004, one month prior to his submission of the claim seeking service connection that is now pending before the Board.  He transferred his care from the private county clinic.  He reported to the VA clinician he had been assessed with schizophrenia in service but his discharge papers listed a personality disorder so as to deny him VA benefits.  He also reported twice having been hospitalized at a state mental hospital, the first time in 1986, which was referred to as "shortly" after discharge, when he was using drugs heavily and then again in 1991 to try new medications.  He referred to both of these hospitalizations as voluntary.  

The Veteran underwent an initial clinical evaluation in April 2004 with Dr L, who would go on to treat the Veteran for some years.  His chief complaint was that he got mad very easily and would end up hurting people if he was off his medication.  He dated the onset of his illness as his mid to late 20's, when he was in service.  He reported the death of his newborn son and that his wife left him soon afterwards.  The auditory hallucinations began soon after that.  He stated he sought treatment for these symptoms soon after that, but was not taken seriously by his superiors.  

In addition to the voices, he had poorly controlled anger impulses which resulted in discipline and the incident in which he cut his own hand.  He reported being hospitalized, briefly, and then discharged.  The Veteran reported to Dr. L that he had been erroneously diagnosed with a personality disorder.  Upon returning to the states, he was treated by Dr. B, which he referred to as paid for by VA, who "over medicated" him.  A year later, he claimed he was admitted to a state mental hospital when he was diagnosed and treated for the first time for schizophrenia.  He was then treated by the county mental health clinic for many years and now sought VA treatment.  

The April 2004 VA clinician evaluation by Dr L summarized the Veteran's history as his having developed a psychotic disorder in his mid-twenties while in service and that within one year of service he was diagnosed with schizophrenia.  Dr. L also diagnosed schizophrenia, paranoid type, ruled out schizoaffective disorder, depressed type, and reached no diagnosis of a personality disorder.  

The Veteran's contentions are that his schizophrenia had onset in service; however his symptoms were misdiagnosed as a personality disorder.  He also contends that he was eventually diagnosed with schizophrenia, in June 1984, and has received treatment ever since.  See March 2007 Summary of DRO Hearing.

As shown by the review of treatment records, above, in-service the Veteran was assessed with a personality disorder, specifically an intermittent explosive disorder, for which he had been seen by service clinician for four months, which was then followed by inpatient treatment for an adjustment disorder.  However, this in-service adjustment disorder was not chronic in service, as the only assessment was reached at the hospital during the inpatient treatment in November 1982.  

Further, the adjustment disorder was never assessed again, post-service.  That this acute disorder resolved is evidenced by the private evaluations of the Veteran in 1984.  The January 1984 assessment by Dr. B determined he was not mentally ill.  This assessment, by a physician who had treated the Veteran for approximately four hours in early 1983, the previous year, and had opined that the Veteran had major depression while in service, noted that the Veteran had told him his anxiety, his feeling nervous, had gone away after a few weeks of the treatment from Dr. B (described as medication and relaxation techniques).  Therefore, this acute disorder had resolved.  

Further, the July 1984 state mental hospital evaluation, conducted after a review of both Dr. B's January 1984 report and an April 1984 evaluation by another physician (not of record) concluded that the Veteran had a borderline personality disorder.  The July 1984 state mental hospital evaluation is the first post-service evaluation to assess an Axis I diagnosis, pedophilia.  The earliest evaluation of schizophrenia was the December 1988 private evaluation by Dr. G and the December 1988 treatment entry in the reports by Dr. V. 

Nevertheless, the Board acknowledges that the Veteran has subsequently (post service) been diagnosed with an acquired psychiatric disorder.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

However, post-service evidence does not reflect psychiatric symptomatology for years after service discharge.  Specifically, the Veteran was assessed with schizophrenia, in December 1988 and pedophilia in July 1984.  These are the first recorded psychiatric diagnoses and symptomatology, coming well over a year after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology, but reflects an acute psychiatric disorder with personality disorder in service, then the acute psychiatric disorder resolved, followed by a gap after service before treatment for and diagnosis of an acquired psychiatric disorder with repeated assessments of a personality disorder. 

To the extent that the Veteran asserts that he has experienced psychiatric symptomatology, in particular the hearing of voices, and schizophrenia, continuously since service, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

In so concluding, the Board finds that the Veteran's more recently-reported history of continued symptoms since active service, to include his testimony before the Board, is inconsistent with the other lay and medical evidence of record.  Specifically, he has reported to his treating clinician, Dr. L., in the April 2004 evaluation that he began to hear voices in service, however, the 1982 discharge summary noted there were no delusions or hallucinations.  

As well, in the January 1984 and July 1984 private evaluations, the clinicians found there were no delusions or hallucinations.  In June 1990, he reported to the private clinician at the state mental hospital that he had been hearing voices for three years, dating the onset to 1987.  

Further, the Veteran contradicted himself in more contemporary reports.  In contrast to his April 2004 report to his clinician, in April 2007 he was afforded a VA mental disorders examination and the examiner noted he did not say he heard voices while he was in Germany, and to the VA examiner during the May 2008 mental disorders examination, he reported that he was not sure when he began hearing voices.  

In addition to determining that the Veteran's assertions of continued symptomatology are not credible, the Board also finds the Veteran is not a credible witness.  The Board has given, above, a listing of his treatment and even hospital stays in the 1980's, within the first decade after his separation.  He has reported to VA clinicians, examiners, and in statements to the RO during the adjudication of this claim that he was assessed with schizophrenia in service, then post-service as early as 1984; that he was granted Social Security disability benefits in July 1984 for his schizophrenia; and that his first post-service hospitalization at the state mental hospital in 1984, or 1986, was for treatment of his schizophrenia.  

These current reports are contradicted by the objective record, which instead demonstrates involuntary (court-ordered) hospitalization in 1984 to assess the severity of his pedophilia, and no private, post-service assessment of schizophrenia, or paranoid schizophrenia, until December 1988.   

The initial post-service history of onset of symptoms is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later). 

Such histories reported by the Veteran for treatment purposes and evaluations in the 1980's are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made solely for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous statements made for treatment purposes.  The previous statements are also more consistent with the absence of treatment for several years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

As noted above, although diagnosed with an acute adjustment disorder and a personality disorder (intermittent explosive personality disorder) in service, the Veteran has post-service diagnoses of acquired psychiatric disabilities.  Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute any current acquired psychiatric disability to active duty, despite his contentions to the contrary. 

To that end, the Board has reviewed the many VA examinations afforded the Veteran to address this very element.  Specifically, in February 2005, he was afforded a VA mental disorders examination.  The examiner reviewed the claims file, which by this point in the prosecution of the claim included the in-service, inpatient treatment records, in addition to the VA treatment records.  

Following an examination of the Veteran, during which the examiner noted there was evidence of both auditory hallucinations and persecutory delusion, the examiner assessed chronic paranoid schizophrenia, as well as alcohol dependence and nicotine dependence.  The examiner also did not find that the Veteran met the DSM-IV criteria for a personality disorder or intermittent explosive disorder.  

The examiner noted that he could not find objective evidence of the Veteran's reported 1983 assessment of paranoid schizophrenia, as the Veteran had reported to VA clinical staff in February 2004 when he initiated VA treatment.  The examiner also could not find substantiation for the Veteran's report that he was hospitalized in October 1983 at the state mental hospital and diagnosed with schizophrenia.  He could also not find in the service treatment records any recording of the Veteran suffering from auditory hallucinations or persecutory delusions.  

The examiner noted that if the Veteran's hospital records in 1983 from the state mental hospital had no mention of paranoid schizophrenia, then the link between the Veteran's service medical diagnoses and his post-service paranoid schizophrenia could not be made, and, if a diagnosis of paranoid schizophrenia could be found in the state mental hospital records soon after his discharge, then an association could be made because of the "short" time lapse between the claimed 1983 hospitalization and his hospitalization in service.  This otherwise sufficient examination report concluded with the examiner requesting more information, specifically the state mental hospital inpatient reports.  

The Board's review of the objective medical evidence, discussed above, has already found the Veteran was not diagnosed with paranoid or any kind of schizophrenia in 1983 or 1984, and his court-ordered, seven day inpatient stay at the state mental hospital in July 1984 was not for treatment and certainly did not conclude with a diagnosis of schizophrenia.  As the examiner was given facts, already found to be not credible, by the Veteran, and was unable to reach an opinion, the examination report is not probative.

In April 2007, the Veteran was afforded another VA mental disorders examination.  The examiner noted the February 2005 report and that since that 2005 examination, many more treatment records have been added to the record.  He considered the Veteran's history long and complex, as was the claims file.  The examiner interviewed the Veteran and noted, while he discussed his auditory hallucinations, the Veteran did not indicate these were part of his difficulties while in Germany, though at the time he had difficulty with authority figures and twice were disciplined.  

The examiner noted the Veteran's symptoms were of a delusional and hallucinary nature, in addition to thought insertion.  His affect was slightly flat.  He did not show flight of ideas, clang associations, or any signs of hypomania, and he did not endorse significant symptoms of depression, though he did allude to them in the past.  

Reviewing the claims file, the April 2007 examiner noted the 1984 psychiatric work-up done at the state mental hospital was extensive, and included psychological testing and very detailed reports.  It had concluded with the assessment of pedophilia and a personality disorder, but no evidence of a psychotic process.  He also noted that no examiner found evidence of a psychotic condition until at least five years after the Veteran's discharge from service, at which time an "atypical psychosis" was noted in one record.  The diagnosis of schizophrenia only emerged subsequent to that.  

Reviewing the service treatment records, with the in-service inpatient treatment records, the 2007 examiner noted they did not reveal any kind of psychotic process.  The examiner commented upon the in-service assessment of an intermittent explosive disorder as a condition lying somewhat on the borderline of a personality disorder and is sometimes a component of such a personality disorder.  

The examiner determined that the Veteran did meet the DSM-IV criteria for chronic paranoid schizophrenia at his time, though in partial remission, controlled by continuous medication.  The thought processes did involve delusional and hallucinatory material and showed continual impairment.  The examiner also found that while the Veteran did not then currently meet criteria for a personality disorder diagnosis, in the past, he had and he had manifested significant anti-social behavior.  

The examiner identified himself as a board-certified psychiatrist with 44 years of experience.  On the basis of this review of evidence, he gave the opinion that it was much less likely than not that the psychiatric disorder noted in service represented a misdiagnosis or should have been schizophrenia.  At that time (in service), the Veteran had exhibited distinct signs of an explosive disorder and an adjustment reaction, with symptoms that overlapped considerably with current descriptions of a personality disorder.  He noted it was only some years after leaving service that psychotic symptomatology emerged and was documented.  

The Board finds this opinion and the examination report to be probative and sufficient.  The examiner reviewed all the available history, interviewed the Veteran, and provided an opinion with a supporting rationale.  This probative opinion weighs against the Veteran's claim.

The Veteran submitted a statement from his long-time treating VA clinician, Dr. L, dated in July 2007.  The clinician noted the Veteran had reported in April 2004 that he had experienced an onset of relevant symptoms while in service, including during the brief hospitalization.  The treating clinician found this rendered his history to be straight forward and warranting service connection.  

The Board assigned less probative value to this report because, as discussed at length above, the Board has already found there was no assessment of paranoid schizophrenia in 1983 or 1984 in the objective documents and that the Veteran did not report any delusions or hallucinations to the 1982 service clinicians or the private 1984 examiners.  His statements to the contrary, coming some 20 years after the fact, are not credible, and a medical opinion that relies upon facts found not be not credible is in turn not probative.  

The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Therefore, this July 2007 opinion by Dr. L is assigned little probative weight.

The Veteran was afforded another VA examination for mental disorders in May 2008.  The examiner noted the April 2004 evaluation by Dr. L and his July 2007 opinion; however, the examiner noted Dr. L, had not indicated any claims file review, where are this examiner did review the claims file, in particular the in-service hospitalization records.  

The Veteran was interviewed by the examiner and while reporting his immediate post-service history, noted that he did not remember hearing voices to harm people at that time and does not know when he first began to hear voices, though he did remember what the voices first started to say.  The Veteran also reported that following service, he took two years worth of classes, in sociology and psychology in order to help himself.  

The 2008 VA examiner assessed for Axis I, a schizoaffective disorder, depressive type, and for Axis II, schizoid personality traits.  This examiner as well found the Veteran's history very complex.  He noted the in-service inpatient treatment did not yield any diagnosis of any psychotic symptoms and that the Veteran was discharged for his problematic behaviors.  The Veteran's had a good record in the previous enlistment from 1975 to 1980; however, the examiner found the Veteran's description of the onset of his internal changes of his emotional state and mood very genuine.  

The examiner opined that the behavioral changes demonstrated in the summer of 1982 "certainly could have" represented the initial onset of the psychotic process, as the course of schizophrenia is quite variable though it always has some sort of premorbid behavioral and emotional changes.  So, it was, in his opinion, as likely as not that the symptoms for which the Veteran was administratively discharged in December 1982 "could" represent the early phase of the schizophrenic process.  

The examiner qualified this opinion by acknowledging there was no evidence on active duty that the Veteran developed symptoms compatible with a diagnosis of schizophrenia per se.  Moreover, the Veteran did not continue to show explosive personality symptoms and his involvement in child molestation did not contribute or detract from the apparent development of schizophrenia.  

While the 2008 examiner found the Veteran to be genuine as he relayed the onset of his internal changes of emotional state and mood, the Board has found he is not a credible witness.  In this examination in particular, he reported he took two years of sociology and psychology classes to better help himself post-service.  In the July 1984 state mental hospital evaluation, he reported he had taken classes in forestry and computers at the local community college post-service, while the January 1984 report from Dr. B included the observation he had already completed one term of forestry technology.  

The Board has found the Veteran is not a credible witness, and the 2008 examiner's finding that such a history of actions by the Veteran to be genuine weighs against the probative value of the opinion.  

Ultimately, the Board assigned less probative value to the 2008 VA examiner's opinion because of the tenuous nature of the opinion itself.  The examiner's opinion that the symptoms the Veteran exhibited in service "could" have represented an early stage of schizophrenia is comparable to saying it "could" not, and so, is speculation.  The Board finds that the use of the phrase "could" in this opinion is so tentative, by its own terms, so as to be of very little probative value.  

The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

The examiner only compounded the speculative nature of his opinion by the additional phrasing of his opinion that it was as likely as not that the symptoms for which the Veteran was administratively discharged in December 1982 "could" represent an early phase of schizophrenia.  The Board finds this opinion to be of little probative value.  

In May 2012, the Board requested a Veterans Health Administration (VHA) medical opinion.  The VHA examiner indicated he reviewed the claims file on multiple occasions.  In particular, from the Veteran's history he noted the Veteran was discharged from a military hospital in December 1982 with a diagnosis of adjustment disorder due to his child's SIDS (Sudden Infant Death Syndrome) death, and that there was no diagnosis of a psychotic disorder.  He had been admitted for behavioral problems and the discharge summary found he was coherent with appropriate insight and judgment and this as well found no psychotic disorder.  

The January 1984 evaluation from Dr. B likewise found no psychotic disorder, as was the case with the court-mandated state mental hospital evaluation of July 1984.  The January 1990 letter from the private clinic noted the paranoid schizophrenia diagnosis had been based in part on the Veteran's "seeing things."  The VHA expert examiner also noted the Veteran's report in 2008 of having heard voices in service had come nearly 26 years after the fact.  

The VHA examiner found after a review of the service treatment records and medical records within one year of service that there were no records documenting delusions, hallucinations, disorganized speech, grossly disorganized or catatonic behavior or negative symptoms (flattening of affect) as listed for criteria from the DSM IV.  Further, the VHA examiner noted the state mental hospital evaluation in 1984 and commented that such clinicians would have been well versed in serious psychiatric problems, in particular schizophrenia, as that diagnosis is likely the most common in that population and had the Veteran exhibited psychosis, it would have been noticed and documented.  

Finally, the VHA examiner noted the 2008 VA examination report had included the Veteran's report of having studied for two years sociology and psychology.  This statement by the Veteran apparently raised a red-flag to the VHA examiner, who commented that in his experience, patients developing serious psychotic disorders rarely show much interest in such activities and frequently show minimal interest in any activity.  This evidence weighs against the claim.

The Board finds that the 2012 VHA opinion was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, considered the years of post-service medical evaluations and reported statements of the Veteran.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VHA examiner's opinion to be of great probative value. 

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, distinctions regarding acquired psychiatric disorders and personality disorders are not the types of matters upon which a lay person can provide competent evidence. 

Such competent evidence has been provided by the medical professionals who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  He is also competent to relate diagnoses and opinions told to him by medical professionals; however, here, he has not done so, credibly.  

Further, while the Veteran has contended that the in-service assessment of a personality disorder was an error, not one medical professional of any decade reached that same opinion.  As his contention at hearing, with submitted copies of articles downloaded from the internet, that the service's action of discharging him for a personality disorder, and so indicating on the DD 214, was part of an apparent plan to deprive him of financial benefits, the Board can only observe that the administrative actions of the service is beyond the Board's power to rectify and the evidence does not support such a finding.  In sum, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements regarding nexus.  See Cartright, 2 Vet. App. at 25. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The Veterans Claims Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a June 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a June 2007 letter, which was followed by readjudication of the claim in the August 2008 supplemental statements of the case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  The Board notes that some records identified by the Veteran had been previously destroyed.  However, in all cases, the RO made reasonable efforts to obtain the private evidence, and notified him when records were not available. 

In addition, the Veteran was afforded an adequate VA examination in April 2007, with an opinion as to proper diagnosis and nexus, and the May 2012 VHA opinion was adequate.  As discussed above, this examination and opinion were adequate because they were conducted by medical professionals based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination and consideration of the Veteran.  Moreover, the resulting diagnoses, opinion, and rationale addressed the pertinent issues, and were consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic acquired psychiatric disorder, claimed as schizophrenia, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


